Title: To George Washington from Robert Stewart, 28 September 1759
From: Stewart, Robert
To: Washington, George



My Dear Sir
Camp at Pittsburgh [Pa.] Sepr 28th 1759

A few days ago I with inexpressible pleasure receiv’d your Affectionate & most obliging favour of the 30th July from Mount Vernon. I’m sorry that the Noble Profession of Arms, so much revered in all Ages, is become the Subject of Redicule to the most ignorant & foolish Tattlers & news mongers amongst the Mob; tho’ it’s no small alleviation of the intended Injury, that these vain Speculative Arbiters of Military actions, can neither add to, nor diminish from, their intrinsick value; which will always be ascrib’d to them by the knowing & Judicious part of Mankind, and from them receive the grateful acknowledgements & just Tribute due to genuine Merit. I flattr’d myself that our distance from the Inhabitants, would have prevented, Bullet’s Affair from being exhibited amongst them in that Light in which it’s generally beheld in this Army, where it’s talk’d off in such a manner that some of our Officers have refus’d to Rank

with him; A Court of Enquiry is soon to sit on it, which most imagine will only be a Prelude to a General Court Martial; I wish to God for his sake & that of the Corps it may turn out very differently from what many think it will.
We have here besides the Artillery, the 1st Battn of R[oyal] A[merican]s, 656 R[ank] & F[ile] of ours, part of our Artificers and about 80 Pens., the rest of our Artificers and the 1st Battn of Pens. are daily expected; and by the great pains the General has taken, his indefaticable application to Business & constant regard to the Interest of the Service, we seem to run no risque of wanting, & will be able to maintain a respectable Garrison at this place in the Winter. The Troop⟨s⟩ here are incessantly employed on the Works, expediting which, engages the General’s closest attention; he himself overlooks them every Day (sundays not excepted) almost from Reville to Retreat Beating; and as many Guards as are now become unecessary, very few are Mounted, and these Releiv’d but once a week. This Fort, which is yet but in embryo, will when finish’d, be the grandest that has yet been in this new World, but it will require much Time great perseverence and immense Labour: The Engineers & indeed almost everybody else, are so extremely Bussie that I cannot for some Time possibly procure a proper Plann of it, but that you may form some Idea of it I inclose you a Rough Sketch, done with a Pencil & without Rule &Ca and so soon as I can get a proper one, will do myself the pleasure of transmitting it to yo⟨u;⟩ it’s hop’d the three Bastions on the Land side and all the Barracks will be finish’d this year and the rest will be Stockaded till next Spring.
Our Camp at present resembles a Military Colony, where Labour, Industry and Arms, go hand & hand; you can’t cast your Eyes any where, without seeing, Tradesmen & handicrafts of various kinds at work, and often the same Men alternatively Soldiers & Mechanicks, this hightned by a view of three glorious Rivers, and the many Beauties Nature has been so lavish in adorning this place and it’s Environs, forms a most delightfull Prospect, terminated by high romantic Mountains, which nearly encircle it: in fine the more I see of this Charming Country, the more I’m enamour’d with it, which leads me to enquire after what Steps have been taken, in secureing to us, those Lands which poor Capn Gist was to have enter’d for us, I hope

the needful is done, they surely will soon be very valueable.
The Indians not only of this Voisinage, but of several remote Nations beyond the Lakes, are of the best Disposition towards us & sincerely inclin’d to enter into & cultivate a strict & permanent Freindship with us, they have already brought us near Fifty of their Captives & Promise to Deliver up the whole at a Grand Treaty to be held here in about three weeks—We find the Ohio Indians, (compos’d of Scatter’d & Detach’d Parties from different Tribes) to be much more numerous than they ever were thought to be, notwithstanding the great Loss they acknowledge to have sustain’d on our Fronteers, These call’d Delawares, are now eight hundred fightg men, which is accounted for by their Junction with the little Tribes, that at different Times went from the interior Settlements of our Provinces; the Shawaneese are likewise more powerfull than we imagin’d, tho’ we cannot yet exactly ascertain their Numbers; Both those Nations are greatly incens’d against you, who they call the Great Knife & look on you to be author of their greatest misfortunes; the Delawares confess they had 50 of their best Warriors Kill’d and many disabled, the Shawaneese have also had a very considerable Loss, they have between them just Detach’d 64 Warriors agt the Cherrokees, which at this Juncture may be productive of very desireable consequences. If it is true that the Creeks & Cherrokees have enter’d into a League against us, I tremble for our Southern Colonies! as from what the Ohio Indians have done, we may easily conceive, what the united Force of such Warlike & Formidable Nations can effect to our prejudice—In the mean Time we here enjoy Peace and tranquillity, and the Pens. ever attentive to Gain & tenatious of their Interest, carry on an extensive and most advantagious Furr Trade with the Savages, conducted under such prudent Regulations, as cannot fael of Success & producing immense Fortunes, so easy a Road to attaining which, is now so plainly pointed out, that I’m astonish’d our Province remain dormant and inactive, we certainly have many public Spirited Gentn and some of them who must have an Inclination to advance the Interest of their Country by encreasing their private Fortunes, What can be the reason that none of them embraces so favourable an opportunity of accomplishing so desireable an End?
On the 5th of this Month I wrote you a long Letter from

Legonier, which I sent under Cover to Lieut. Smith and desir’d him to forward it to you by Express, But in case it has contrary to my expectations miscarried I beg leave to recapitulate the Heads, of the disagreeable Subject on which it was wrote, & which are, That I was & still am under great uneasiness about my own private Affairs, for by the Regulations of the Army, I cannot without Purchass (which is impracticable) hope to arrive at a Compy in less than Twenty or Thirty years: I’m already an old Fellow, and my Constitution impair’d by Fatigues and Sickness, and after the Rank I have so long enjoy’d, doing the Duty off and living on the Scanty Pay of a Subn for the remainder of my life, would make me extremely miserable, & involve me in insuperable Difficulties, the very thoughts of which, are mortifying beyond conception; on the other hand, to give up certainty, tho’ a pittance, and live under the constant apprehensions of being sent a drift towards the Decline of Life, might be construed imbecility of mind & want of Prudence; therefore could your Freindly Interest in my behalf added to Colo. Byrd’s which he is exerting to the utmost, procure me the vacant Adjutancy of the Militia it would effectually extricate me out of this sad Dilemma, & be a competency wt. which I would contentedly live in a Country where my Freinds & connextions are too Dear to me to think of giving up, and (as I wrote you) if you could get me Commission for it, the Pay to Commence when the Regt is reduc’d, it would make me quite happy, and I think I may without vanity venture to Promise, that I would execute the Duty with more propriety & skill than it has been done by most who have lately fill’d that Office; If this can possibly be obtain’d, I will not hesitate a moment in what step to take when Order’d to Join the Battn, which I must soon expect: But if you have no well grounded hopes of my Success, I again entreat you, that you will not loose any Time in sending me your Advice (on which I rely infinitely more than on my own Judgement) what I shall I do!
Some Letters from General Amhersts Camp, says that three Regiments are to be rais’d in America, and Colo. Byrd immediately offer’d his Interest with that General for a Compy to me, But I have been so often amus’d with Golden Dreams of a similar nature, that I look on every thing of the kind, in the same manner as I do on a Gilded Cloud, which affords for a

moment an agreeable sensation but is soon eradicated by an overcast Horizon, and gloom and Disappointment naturally succeeds—I begin to wish sincerely that I never had aspir’d at Military Preferment But it’s now too late and making the best Retreat I can seems to be most eligible Expedient that remains for me to prosecute, and almost despair of doing it, tho’ Cover’d by the constant & close Fire of your Freindship—Pardon my Dear Colonel, the freedom I use, and the tedious length of this Scrible which has insensibly swell’d beyond it’s proper limits.
Inclos’d I remit you £16.10—£15 of which is for your Tent and the rest for 3 Pack Sadles, there was five came up from your Quarter, but 2 of them belong’d to me, & were by mistake carried down there (when we return’d into Quarters) along with your Baggage.
I am vastly oblig’d by your Lady’s kind rembrance of me, and your Joint Invitation to pass part of the Winter at Mount Vernon should I go down the Country I shall certainly do myself the pleasure of paying my Respects to you both, at your Seat where in that Event I promise myself much pleasure from the enjoyment of your agreeable Company, I beg you will be so good as to present my Respectfull Complemts to Mrs Washington and tell her that our Freinds at Mount Vernon is a constant Toast in this Camp—I ever am with the most perfect Esteem & unalterable Regard My Dear Colonel Your truely Affecte & Sincerely Obliged hble Servt

Robert Stewart


P.S. I inform’d you in my last that Capn Waggener had got leave to remain down the Country till the Regt return’d into Quarters, and was apprehensive that assisted by his Freinds Step[hen]s Lettrs, my absence, and your distance from Town, he might possibly attempt something to the prejudice of my present Rank in the Regt.

